Name: COUNCIL REGULATION (EEC) No 1566/93 of 14 June 1993 amending Regulation (EEC) No 822/87 on the common organization of the market in wine
 Type: Regulation
 Subject Matter: food technology;  agricultural activity;  beverages and sugar;  agricultural policy
 Date Published: nan

 25. 6 . 93 Official Journal of the European Communities No L 154/39 COUNCIL REGULATION (EEC) No 1566/93 of 14 June 1993 amending Regulation (EEC) No 822/87 on the common organization of the market in wine THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 822/87 is hereby amended as follows: 1 . in Article 17 ( 3 ), '31 August 1993 ' shall be replaced by '31 August 1994'; 2 . the second subparagraph of Article 18 ( 3 ) shall be replaced by the following: 'Before the end of the 1993/94 wine year, the Commission shall submit to the European Parliament and to the Council a report on the demarcation of wine-growing zones in the Community. The Council , acting in accordance with the procedure provided for in Article 43 (2 ) of the Treaty, shall decide on the demarcation of the wine-growing zones for the Community as a whole, such provisions applying from the 1994/95 wine year.'; Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament (2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas Article 17 ( 3 ) of Regulation (EEC ) No 822/87 (4 ) provides that one particular form of de-acidification is permitted on a transitional basis only; whereas, so that a final decision can be taken regarding this technique, current practice should be continued at least until the end of the 1993/94 wine year; - Whereas Article 46 (4 ) of Regulation (EEC ) No 822/87 provides that campaigns to promote the consumption of grape juice may be conducted only until the 1992/93 wine year and whereas they should be continued for one wine year so that their effectiveness may be assessed; Whereas Articles 18 (3 ), 20 (2 ), 39 ( 12 ) and 65 ( 5 ) of Regulation (EEC) No 822/87 provide that, during the 1992/93 wine year, the Commission is to submit to the Council reports on wine-growing zones, enrichment, the effects of the structural measures and their link with compulsory distillation, maximum sulphur dioxide levels in wine and any proposals arising therefrom; whereas the drafting of some of those reports has required the organization of studies entailing the participation of independent experts which have not yet been completed; Whereas the significance for the sector of the abovementioned problems calls for the highest degree of consistency between the solutions to be proposed; whereas, when achieving such consistency, the requisite proposals must be drawn up when all data are available and accordingly certain time limits must be deferred by one wine year, 3 . Article 20 (2 ) shall be replaced by the following: '2 . Before 1 September 1993, the Commission shall present to the European Parliament and to the Council a report on the conclusions of the study provided for in paragraph 1 together with any suitable proposals. The Council, acting on those proposals in accordance with the procedure laid down in Article 43 (2 ) of the Treaty, shall decide in 1994 on the measures to be taken with regard to the increase in the natural alcoholic strength by volume of the products referred to in Article 18 ( 1 ).'; 4. the final subparagraph of Article 32 ( 3 ) shall be replaced by the following: 'By way of derogation from the first and second subparagraphs, producers who have concluded long-term storage contracts for the 1992/93 wine year may request termination of such contracts (up to a maximum limit of 90 % of the volume under contract). In such cases aid shall be paid for such period of storage that has actually elapsed. However for wines to be delivered for compulsory distillation referred to in Article 39, the abovementioned request shall take effect as from 1 July 1993 .'; 5 . in Article 39 :  the third and fourth subparagraphs of paragraph 3 shall be replaced by the following: 'Until the end of the 1993/94 wine year:  the uniform percentage shall be 85 ,  the consecutive reference years, shall be 1981/82, 1982/83 and 1983/84 . f) OJ No C 80, 20. 3 . 1993 , p. 48 . ( 2 ) OJ No C 150, 31 . 5 . 1993 . ( 3 ) OJ No C 129, 10. 5 . 1993, p. 25 . (5) OJ No L 84, 27. 3 . 1987, p. 1 . Regulation as last amended by Regulation (EEC) No 1756/92 (OJ No L 180, 1 . 7. 1992, p . 27 ). No L 154/40 25 . 6 . 93Official Journal of the European Communities From the 1994/95 wine year onwards, the uniform percentage and consecutive reference years shall be determined by the Commission, which shall fix:  the uniform percentage on the basis of the quantities that must be distilled in accordance with paragraph 2 in order to eliminate the production surplus for the year in question,  the consecutive reference year on the basis of the trend of production, and, in particular, the , effects of the grubbing policy.',  paragraph 10 shall be replaced by the following: ' 10 . By way of derogation from this Article, for the 1985/86 to 1993/94 wine years, compulsory distillation in Greece may be implemented in accordance with special provisions taking account of the difficulties encountered in that country in particular as regards knowledge of yield per hectare. These provisions shall be adopted in accordance with the procedure laid down in Article 83 .',  the first subparagraph of paragraph 11 shall be replaced by the following: 'If, during the 1987/88 to 1993/94 wine years, difficulties likely to jeopardize the execution or balanced application of the compulsory distillation operation referred to in paragraph 1 occur, the measures necessary in order to ensure effective application of the distillation scheme shall be adopted in accordance with the procedure laid down in Article 83 .',  paragraph 12 shall be replaced by the following: ' 12. Before the end of the 1993/94 wine year, the Commission shall submit to the European Parliament and to the Council a report outlining, in particular, the effect of the structural measures applicable in the wine sector and, where appropriate, proposals to repeal or replace the provisions of this Article by other measures designed to maintain balance on the wine market.'; 6 . Article 46 (4 ) shall be replaced by the following: '4 . During the 1985/86 to 1993/94 wine years, a part to be determined of the aid provided for in the first indent of paragraph 1 shall be set aside for the organization of campaigns to promote the consumption of grape juice . The aid may, for the purposes of organizing such campaigns, be fixed at a level higher than that resulting from the application of paragraph 3 .'; 7. Article 65 (5 ) shall be replaced by the following: '5, The Commission shall submit to the European Parliament and to the Council before 1 April 1994, in the light of experience gained, a report on the maximum sulphur dioxide levels of wine, accompanied, where appropriate, by proposals on which the Council shall act in accordance with the procedure laid down by Article 43 (2 ) of the Treaty before 1 September 1993 .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 14 June 1993 . For the Council The President B. WESTH